Citation Nr: 1030209	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-46 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial and plot/internment allowance.


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service with the New Philippine Scouts 
from May 1946 to April 1949.  He died in January 1998.  The 
appellant is his widow.

This matter comes before the Board from a March 2009 
determination from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the Philippines, 
which denied the claim on appeal.  

The appellant testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in April 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran enlisted with the New Philippine Scouts on May 
22, 1946 and was separated from service at the convenience of the 
government on April 9, 1949.

2.  The Veteran died on or around January [redacted], 1998, with burial 
arrangements made on or around that date.  At the time of his 
death he was living in the Philippines and is not shown to have 
been a naturalized United States Citizen or legal alien residing 
in the United States.

3.  The appellant filed a claim for burial, and/or burial 
plot/internment allowance in May 2008, less than 2 years after 
the Veteran's death. 

4.  The Veteran's service with the Philippine Scouts after 
October 6, 1945 is a bar to entitlement to burial allowance.  

5.  The Veteran is not shown to be eligible for burial at a state 
or national Veterans' cemetery and it is not shown that the 
Veteran was discharged or released from active service for a 
disability incurred or aggravated in the line of duty.


CONCLUSIONS OF LAW

1. The criteria for payment of nonservice-connected burial 
allowance have not been met. 38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1605 (2009).

2. The criteria for payment of nonservice-connected plot or 
internment allowance have not been met. 38 U.S.C.A. §§ 2302, 2303 
(West 2002); 38 C.F.R. §§ 3.1600(f), 38.620(h) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the material facts are not in dispute, and whether 
the claim may be allowed under the law is the issue at hand.  
When the law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no effect on 
the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(where the law as mandated by statue, and not the evidence, is 
dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. 
App. 227 (2000); see VAOPGCPREC 5-04. The Board therefore finds 
that no action is necessary under the VCAA and that the case is 
ready for appellate review.

II. Entitlement to Burial, Plot and Internment Allowance

Initially, the Board notes that one of the bases for denial of 
this claim was that the Appellant had filed an application for 
burial or plot/internment benefits more than two years after the 
Veteran's death.  Applications for payments of burial and funeral 
expenses, to include plot or interment allowance under 38 
U.S.C.A. 2302, must be filed within two years after the burial or 
permanent cremation of the veteran. 38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a).

The record reflects that the Veteran died in January 1998 with a 
death certificate issued on January [redacted], 1998.  At the time of his 
death he was residing in the Philippines and there is no evidence 
that he had become a United States citizen or a legal alien 
residing in the United States.  Funeral bills from on or around 
January [redacted], 1998 dates suggest that his burial took place very 
shortly after his death.  The Appellant in a letter sent to the 
RO in May 1998 reported that he had died on January [redacted], 1998.  In 
this letter she also stated "How about the burial benefits due 
the surviving spouse, is he not entitled?  If in the case the 
answer is positive please send the necessary forms."  This 
letter thus suffices as an informal application for burial and 
funeral expenses, including plot or internment allowance.  

The RO did not issue a formal denial of this claim, but rather in 
a May 1998 general letter advised that the VA did not authorize 
burial allowances for persons enlisted as a Philippine Scout on 
or after October 6, 1945, but also advised her that if she 
desired a formal determination of her entitlement to this benefit 
to return a Application for Dependency and Compensation (DIC), 
etc. Benefits (VA Form 21-534) and a copy of her marriage 
certificate and death certificate.  The appellant thus did so by 
filing a VA Form 21-524 and the requested certificates in July 
1998.  However the RO, which subsequently denied service 
connection for cause of the Veteran's death and eligibility for 
Dependent's Educational Assistance in a March 1999 decision, did 
not address the still pending question of entitlement to burial, 
plot or internment expenses.  

Thus the Board finds that this claim remains pending from her May 
1998 letter which asked about entitlement to burial expenses.  
Accordingly, the Appellant's applications for payments of burial 
and funeral expenses, to include plot or interment allowance 
under 38 U.S.C.A. 2302, was filed within two years after the 
burial or permanent cremation of the veteran.  38 U.S.C.A. § 
2304; 38 C.F.R. § 3.1601(a).  Therefore, the claim for burial, 
plot or internment allowances may not be denied as being untimely 
filed.  

The RO has also found that the Veteran's service was not 
qualifying service for the purposes of entitlement to the claimed 
benefits on appeal.  

The term "burial benefits" means payment of money toward funeral 
and burial expenses.  A burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place of 
burial.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a 
Veteran dies as a result of a service- connected disability or 
disabilities, certain burial benefits may be paid. See 38 C.F.R. 
§ 3.1600(a).  If a Veteran's death is not service-connected, 
entitlement is based upon satisfying certain conditions.  
 
Except as provided in 38 C.F.R. § 3.1065(c), burial allowance is 
not payable in the following cases:  In pertinent part, 
Philippine Scouts enlisted on or after October 6, 1945 under 
Section 14, Pub L. 190, 79th Congress, are among the groups 
deemed not eligible for burial allowance, unless they fall in the 
criteria of eligibility under 38 C.F.R. § 3.1065(c).  See 
38 C.F.R. § 3.1600(e)(4) (2009).  

Under 38 C.F.R. § 3.1065(c) entitlement is extended to the 
following persons who die while properly hospitalized by the 
Department of Veterans Affairs: (1) Discharged or rejected 
draftees or (2) Members of the National Guard who reported to 
camp for service in World War I, World War II or Korea, who when 
medically examined were not finally accepted for service or (3) a 
Veteran discharged under conditions other than dishonorable from 
a period of service other than a war period.  

The Veteran's DD-214 reflects that he entered active service in 
May 22, 1946 and was separated from service at the convenience of 
the government on April 9, 1949.  His service is shown to have 
been in the Philippines, and he served with the 64th Military 
Police Company.  The branch of service was with the New 
Philippine Scouts based on additional records.  Prior to his 
death, the Veteran submitted a letter in December 1997 that was 
received in January 1998 by the RO, where he confirmed having 
served with the Post Liberation Philippine Scouts from May 22, 
1946 to April 9, 1949. 

At the April 2010 hearing, the Appellant and her witness J.C. 
confirmed that the only service the Veteran had was from 1946 to 
1949 with no prior service.  

Thus the evidence reflects that the Veteran is in the class of 
persons who served as a Philippine Scout on or after October 6, 
1945 and thus is among those barred from entitlement to burial 
allowance, and is also not shown to meet the narrow exceptions to 
such bar set forth in 38 C.F.R. § 3.1065(c).

Accordingly entitlement to burial benefits is not warranted as 
the Veteran lacks the qualifying service for such entitlement.

The Board now must consider in the alternate, whether the Veteran 
is entitled to a burial plot or internment allowance, payable the 
person or entity who incurred the expenses, not to exceed the 
amount further specified by laws and regulations under 
38 U.S.C.A. 2303(b) or § ; 38 C.F.R. § 3.40 (c), provided certain 
conditions are met.  See 38 C.F.R. § 3.1600(f)(2).  

For claims filed prior to December 16, 2003, as is the case with 
this claim filed in May 1998, such benefits are warranted if one 
of the following criteria is met.  (i) The deceased Veteran is 
eligible for burial allowance under paragraph (b) or (c) of this 
section or (ii) the Veteran served during a period of war and the 
conditions set forth in 3.1604 (d)(1)(ii)-(v) (relating to burial 
in a state Veterans' cemetery are met) or (iii) the Veteran was 
discharged from active military, naval or air service for a 
disability incurred or aggravated in the line of duty or at the 
time of discharge has such a disability shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; the official service department record 
showing that the Veteran was discharged or released from service 
for disability incurred in the line of duty will be accepted for 
determining entitlement to the plot or internment allowance, 
notwithstanding that the Department of Veterans Affairs has 
determined in connection with a claim for monetary benefits that 
the disability was not incurred in the line of duty and (iv) the 
Veteran is not buried in a national cemetery or other cemetery 
under the jurisdiction of the United States and (v) the 
applicable further provisions of this section and §§ 3.1601 
through 3.1610.  38 C.F.R. § 3.1600(f)(2) (i)-(v).

In this case the Veteran's situation does not meet any of the 
criteria necessary to warrant entitlement to a burial plot or 
internment allowance.  As discussed above, his service is a bar 
to entitlement to burial allowance, and thus the criteria under 
38 C.F.R. § 3.1600(f)(2) (i) is not applicable as it requires 
basic eligibility for burial allowance.  

His service likewise bars entitlement under 38 C.F.R. 
§ 3.1600(f)(2) (ii).  While he served in a period of war (see 
38 C.F.R. § 3.2), the conditions set forth in 38 C.F.R. § 3.1604 
(d)(1)(ii)-(v) which relating to burial in a state Veterans' 
cemetery are not met.  Such require the Veteran to be buried in a 
state cemetery or section used solely for interment of persons 
eligible for burial in a national cemetery if their death is 
prior to November 1, 2000.  See 38 C.F.R. § 3.1604 (d)(1)(ii).  
The Appellant's February 2009 claim for burial benefits confirms 
that the Veteran is not buried at a state or national cemetery.  
The Veteran is not shown to have been a U.S. Citizen or lawful 
alien residing in the United States at the time of his death.  
Furthermore his service as a New Philippine Scout on or after 
October 6, 1945, coupled with his death prior to November 1, 
2000, bars entitlement to burial in a national cemetery (and 
accordingly from a state cemetery used solely for interment of 
persons eligible for burial in a national cemetery).  See 
38 C.F.R. § 38.620 (h)(1)-(3) (2009)(governing entitlement to 
burial in a national cemetery). 

Finally, the criteria of 38 C.F.R. § 3.1600(f)(2) (iii) are not 
met, as there is no evidence of record that would suggest that 
the Veteran was discharged or released from service due to a 
disability incurred in the line of duty.  There are no records of 
treatment for any medical problems during service and he is not 
shown to have been discharged or released from service due to any 
disability incurred during the line of duty.  His DD-214 only 
states that he was released at the convenience of the government, 
with no reference to disability made.  The Veteran himself made 
no mention of treatment for any disabilities during service in a 
March 1997 application for compensation and pension (DD-21-526) 
when he was claiming service connection for a parotid gland 
tumor.  The RO advised him in a May 1997 letter that his service 
department records had been destroyed.  In his December 1997 
letter to the RO, the Veteran alleged having undergone medical 
treatments and confinements during service due to hardship in the 
service, but admitted never requesting Medical Certificates 
during those occasions during active service.  He never clarified 
the nature of the illness or injury that he received treatment 
for while in service.  He also did not indicate that he was 
discharged based on disability.  

The available post service medical records likewise fail to 
suggest that any disability treated after service was incurred or 
aggravated in the line of duty during active service.  These 
records simply show treatment for a tumor of the parotid gland in 
October and November of 1971 and records documenting treatment 
for chronic obstructive pulmonary disease (COPD) and ischemic 
heart disease from April 1997 up to the time of his death in 
January 1998.  The death certificate issued on January [redacted], 1998 
suggests that the cause of death was a cardiac arrest probably 
secondary to congestive heart failure.  None of the records or 
medical opinions on file suggests that the medical conditions 
treated after service were the basis for his discharge from the 
service.  The Veteran's lay statement, while reporting treatment 
for unspecified medical problems, also failed to suggest that he 
was ever discharged for a disability incurred during the line of 
duty.

There is no need to address whether part (iv) or (v) of the 
criteria was met as it is first required that either the 
thresholds set forth in (i), (ii) or (iii) of 38 C.F.R. § 3.1604 
(d)(1) be met before considering further eligibility under parts 
(iv) or (v).

Based on the foregoing, the Board finds that basic entitlement to 
burial allowance, and for plot or internment allowance is not 
warranted and the appellant's claims must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic entitlement to burial allowance, plot allowance and 
internment allowance is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


